Citation Nr: 0625434	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  03-27 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for erectile dysfunction, 
secondary to service-connected spermatocele.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel







INTRODUCTION

The veteran had active, honorable service from June 1962 to 
June 1967 and from February 1981 to September 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied the benefits sought on 
appeal.

The veteran requested a hearing.  The record reflects that 
the RO notified the veteran in a letter to his last known 
address that a video conference hearing before the 
undersigned Veterans Law Judge was scheduled for April 21, 
2006.  The claims file notes that the veteran failed to 
report for the hearing, although the notification letter has 
not been returned by the United States Postal Service as 
undeliverable.  The veteran has not explained his failure to 
report nor has he requested rescheduling of the hearing.  
Under these circumstances, the Board deems the hearing 
request to be withdrawn.  See 38 C.F.R. § 20.702(d) (2005).  
His claim will thus be adjudicated without further delay 
based upon the evidence presently of record.  Id.


FINDING OF FACT

A preponderance of the evidence of record is against a 
finding that erectile dysfunction is related to service, or 
causally related to the service-connected bilateral 
spermatocele. 


CONCLUSION OF LAW

Erectile dysfunction was not incurred or aggravated in 
service, and is not proximately due to the service-connected 
bilateral spermatocele.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

A letter from the RO, dated in April 2003, notified the 
veteran of all VCAA requirements, informing him of the 
evidence required to substantiate his claim, the information 
required from him to enable VA to obtain evidence on his 
behalf, and the assistance that VA would provide to obtain 
evidence on his behalf.  The veteran was not explicitly asked 
to provide "any evidence in [his] possession that pertains" 
to his claim.  See 38 C.F.R. § 3.159(b)(1).  Nevertheless, as 
a practical matter the Board finds that he has been notified 
of the need to provide such evidence, for the following 
reasons.  The RO's April 2003 letter informed the veteran 
that additional information or evidence was needed to support 
his claim.  The letter specifically noted the elements 
necessary to establish service connection, requested that he 
submit such evidence or provide VA with the information 
necessary for VA to obtain medical records and other relevant 
evidence on his behalf, and essentially made the veteran 
aware that he should submit any evidence he had that 
pertained to his claim.  Therefore, the Board finds that he 
was provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service VA and 
private medical records, which will be addressed as 
pertinent.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and completion of all development.  
Although the veteran was not provided with VCAA notice prior 
to the initial adjudication, he has not been unfairly 
prejudiced by the timing or content of the notice.  The 
content of the notice provided to the veteran fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Not only has the 
veteran been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had 
complete VCAA notice been provided at an earlier time. 

In light of the Board's denial of the veteran's service-
connection claim, no initial disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the veteran under the U.S. Court of Appeals for 
Veterans Claims holding in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  For the above reasons, it is not prejudicial to 
the veteran for the Board to proceed to finally decide the 
issues discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
38 C.F.R. § 20.1102 (2005) (harmless error).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the veteran or on his 
behalf.  The Board will summarize the relevant evidence on 
what the evidence shows or fails to show on the veteran's 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 
(2001) (discussion of all evidence by Board not required when 
Board supports decision with thorough reasons and bases 
regarding relevant evidence).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to 
establish service connection for a claimed disease or 
disability, the following must be present: (1) Medical 
evidence of a current disability; (2) Medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) Medical evidence 
of a connection between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  Service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. § 
3.303(d).  A disability which is proximately due to or the 
result of a service-connected disease or injury shall also be 
service-connected.  When service connection is established 
for a secondary condition, it shall be considered a part of 
the original condition.  38 C.F.R.  3.310(a) (2005).

In this case, there is objective evidence showing that the 
veteran currently has erectile dysfunction.  However, the 
veteran's erectile dysfunction has not been shown to be 
related to service either directly, or on a secondary basis.

The veteran contends in his VA Form 9 that he developed 
erectile dysfunction as a result of his service-connected 
testicular disorder, spermatocele.  The veteran's service 
medical records include an operative report dated May 11, 
1995, which reflects that a surgical procedure to treat the 
spermatocele was accomplished without complications.  The 
surgeon noted that care was taken to avoid injury or 
transection of the epididymis.  A follow-up report dated May 
30, 1995 reflects that the veteran's scrotal incision was 
healing well, and that the veteran was asymptomatic and doing 
well.  Neither of these records indicates that the veteran 
had erectile dysfunction.  Indeed, the veteran's service 
medical records are entirely negative for complaints or 
diagnosis of erectile dysfunction.  

The earliest post-service medical evidence of record 
pertaining to the veteran's erectile dysfunction is a 
December 1999 VA outpatient treatment record which reflects 
testosterone therapy.  Although a December 2000 outpatient 
examination report pertaining to the veteran's erectile 
disorder indicates a very minimal degree of ischemic 
demyelinization, i.e. nerve damage due to constriction or 
obstruction of blood loss, see Dorland's Illus. Med. 
Dictionary, 30th ed.,  pp. 488, 954 (2003), the report does 
not indicate a relationship between the veteran's erectile 
disorder and service.  A VA treatment record dated March 2004 
reflects that the veteran's impotence is organic in nature.  
The report of an August 2004 VA environmental examination 
reflects that the physician was unsure of the etiology of the 
veteran's erectile disorder.  Significantly, however, a VA 
examination report dated September 2004 reflects that the 
examiner found nothing in the veteran's claims file, on 
objective examination, or in ultrasound findings, to support 
the veteran's contention that his erectile dysfunction is 
related to his in-service testicular disorder.  Indeed, the 
examiner opined that the veteran's in-service testicular 
disorder would not be the cause of the veteran's erectile 
dysfunction.

There is no competent evidence of record showing that the 
veteran exhibited erectile dysfunction in service, or that 
the veteran's post-service erectile disorder is directly 
related or proximately due to his military service.  Absent 
other evidence relating the veteran's erectile dysfunction 
directly to service or proximately due to his service-
connected testicular disorder, service connection cannot be 
found.

Based on a review of the entire record, the Board finds that 
the preponderance of the evidence is against a finding of a 
causal relationship between the veteran's military service 
and his current erectile dysfunction.  Therefore, service 
connection for erectile dysfunction is not warranted.

While the Board acknowledges the veteran's belief that his 
erectile dysfunction is related to service, the veteran is 
not competent to render a medical opinion regarding the 
etiology of disabilities.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (lay persons are not competent to offer 
medical opinions).  Having reviewed the record, the Board 
finds that in the absence of evidence showing that the 
veteran's erectile dysfunction is directly or proximately 
related to service, the veteran's claim must be denied.  
Because the preponderance of the evidence of record weighs 
against the veteran's claim, the benefit of the doubt 
doctrine is not applicable in this case.  See 38 U.S.C.A. 
§ 5107(b) (West 2002 & Supp. 2006).


ORDER

Service connection for erectile dysfunction, including on a 
secondary basis, is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


